Smith, J. Prior to April 11, 1922, Mrs. Coulter obtained a divorce from her husband, hereinafter referred to as petitioner, and on that date a decree was rendered requiring the petitioner to pay her a fixed sum of money each month as alimony. On December 13, 1922, the following notice was served on petitioner: “In the Chancery Court of Faulkner County, Arkansas, Bird P. Coulter, plaintiff, v. Edward H. Coulter, defendant. ‘ ‘ NOTICE. “To Edward H. Coulter, the above named defendant: Ton are hereby notified that I will file a motion in the above entitled cause asking that you be adjudged in contempt of court, and dealt with accordingly, for refusing and failing to comply with the orders of the court heretofore made, ordering and directing you to pay to the clerk of the court certain sums monthly to aid in the support of your minor children. I will also ask for such other relief as the court may deem proper to grant. Said motion will be called for hearing on Tuesday, December 19, 1922, at 11 a. m., on said day, or as soon thereafter as the court can give it attention. “ (Signed) J. C. & Wm. J. Clark, “Attorneys for Bird P. Coulter.” On December 16, 1922, a motion was filed praying that petitioner be adjudged in contempt for failing to comply with the decree of April 11. This motion contains a recital of the facts stated above, and that petitioner had failed and refused to make payments which the decree of April 11 required him to make. Petitioner failed to respond to the notice served on him, and the court heard the testimony in his absence, which was submitted in support of the motion. The court made the finding of fact that petitioner would not comply with the orders of the court unless he was compelled to give security requiring him to do so, and made an order that petitioner be taken into custody and confined in jail until he had made the payments past due and had given bond in the sum of $750 conditioned that he would make future payments as they matured. Petitioner seeks by certiorari to quash this decree upon the ground that the court had not obtained jurisdiction of his jjerson, and that the court had no jurisdiction to require him to give security to pay future installments of alimony. It is settled, of course, that courts of chancery have the inherent power to enforce their decrees awarding alimony, and that they may do so by punishing the recalcitrant husband as for contempt. But, as in other case^ of contempt, it is competent for the Legislature to prescribe the procedure whereby this power may be exercised. The General Assembly of this State has. prescribed the procedure in contempt cases, and, as the legislation does not substantially deprive courts of the power to preserve their dignity and enforce their orders, the same must be followed. State v. Morrill, 16 Ark. 384; 6 R. C. L. § 37, page 525; note 117 Am. St. Rep. 960; note 53 Am. St. Rep. 600; Cheadle v. State, 59 Am. Rep. 199, 205. In chapter 34 of C. & M. Digest — this being the chapter on contempts — the procedure is defined. 'By § 1486 of this chapter it is provided that “contempts committed in the immediate view and presence of the court may be punished summarily; in other cases the party charged shall be notified of the accusation, and have a reasonable time to make his defense.” In the case of Carl-Lee v. State, 102 Ark. 122, the practice under this section was thoroughly considered. It was first contended by the contemnor in that case that the court was without power to institute contempt proceedings, but the majority held against that contention. It was also contended that the court was without authority to punish for contempt not committed in its immediate view and presence without an affidavit or information bringing the facts to its knowledge, first made, and this contention was upheld by the majority of the court. It is true that case was a criminal contempt, but that fact is unimportant, as tbe section there construed (§ 722, Kirby’s Digest, which is § 1486, C. & M. Digest) provides the procedure in cases of criminal and civil con-tempts alike. After stating that many authorities hold that it is necessary to decide whether the charge preferred constitutes a civil or criminal contempt, in order to determine the procedure for its punishment, Justice Kirby, for the majority, said: “It appears to us, however, and especially in this State, when the punishment is inflicted for disobedience to the order of, and to compel a proper regard for the dignity and authority of, the court making it, and the proceeding is in the name of the State against the accused, as in other criminal offenses, and the fine and imprisonment are paid and discharged in the same way as fines and imprisonment inflicted in misdemeanor cases are satisfied, that there is, in effect, no difference.” After a review of the authorities, the opinion of the majority was further expressed as follows: “Under our system of procedure, the accused is entitled to be informed with reasonable certainty of the facts constituting the offense with which he is charged and an opportunity to make defense thereto — his day in court. The different kinds of procedure have been outlined for the punishment of other offenses, but the statute, as to this one, says only that he shall be notified of the accusation and have a reasonable opportunity to make his defense. There must be an accusation before the accused can be notified of it, and there is no reason why the court in session cannot recite that the matter offending has come to its knowledge, setting it out in an order, and direct a citation thereon to show cause.” Section 1486, C. & M. Digest; provides that, in all eases of contempt, except those committed in the immediate view and presence of the court, the party charged shall be notified of the accusation; and the Carl-Lee case, supra, went off on the proposition that there must be an accusation before the accused could be notified of it. This construction of the statute appears to he conclusive of this case. There was no accusation pending against petitioner when the notice was served on him to appear in court. The attorneys for Mrs. Coulter appear to have proceeded on their own volition to cite petitioner to appear and answer a charge of contempt, when there was no such charge pending.. It is 'the function of the court to authorize the issuance of a citation to appear and answer a charge of contempt, either criminal or civil. We know of no law or practice which permits an attorney to determine whether a person shall he haled into court to answer a charge of contempt. It is the province of the court, and not that of an attorney, to determine whether a prima facie showing had been made that one is in contempt of court. There must first be an accusation in some form, made either by the judge himself or by some one in possession of the facts, sufficient to constitute a prima fade case, and, upon this accusation, the party charged is notified in order that he may have a reasonable time to make his defense. Section 1486, C. & M. Digest; York v. State, 89 Ark. 72; Carl-Lee v. State, supra. See also § 44 of chaper “Contempt” in 6 R. C. L., p. 531, and § 88 of chapter “Contempt” in 13 C. J., page 64, in the note to which section the cases of Carl-Lee v. State and York v. State, supra, are cited in support of the text. It is true a pleading designated as a motion, which appears to have been in proper form, was filed before the charge was heard by the court. But this motion or charge had not been filed when the notice was served on petitioner. Petitioner was not required to respond to this notice, because the attorneys had no authority 'to give it, and there could not then have been any finding by the court that a prima facie showing had been made, because no accusation had then been preferred. We conclude therefore that petitioner’s first ground of attack is well taken, and the decree of the court must therefore be quashed. Petitioner asks ns to decide the second ground of Ms attack (as a second appeal may thereby be prevented), which is that the court may not require security to pay future installments of alimony. We do this, and our opinion is that, in a proper case, the court has authority to require security to be given for future payments of alimony. This is the express holding in the case of Ex parte Caple, 81 Ark. 504, in which Justice Riddick, for the court, enumerates conditions under which that order would be proper. See also § 3509, C. & M. Digest; Shirey v. Hill, 81 Ark. 137; Casteel v. Casteel, 38 Ark. 477; § 1859, page 2011, vol. 2 Schouler on Marriage and Divorce, etc. (6th ed.). For the error indicated the decree is quashed.